Citation Nr: 9903913	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $2,199.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.

The Board notes that the June 1997 COWC decision also granted 
waiver of overpayment of nonservice-connected disability 
pension benefits in the amount of $1,388.  It was noted that 
financial hardship would result if repayment of this debt 
were required.

The Board also notes that the veteran did not challenge the 
amount of overpayment created; therefore, this decision is 
limited to the issue of entitlement to waiver of the amount 
listed on the title page.


FINDINGS OF FACT

1.  In March 1995, the RO notified the veteran that benefits 
had been terminated because of additional income received in 
1992, and that the adjustment had resulted in the creation of 
an overpayment.  On April 15, 1995, VA issued a demand letter 
requesting repayment of an overpayment in the amount of 
$2,214.

2.  In correspondence received April 16, 1997, the veteran 
requested a waiver of overpayment. 

3.  In June 1997, the COWC denied waiver of overpayment 
because the request for waiver was not submitted within the 
180 day time limit. 

4.  No correspondence which may be construed as a timely 
request for waiver of overpayment was received by VA.



CONCLUSION OF LAW

A request for waiver of the recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $2,199 was not timely filed.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1998); 38 C.F.R. § 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 1998); 38 C.F.R. § 1.963 (1998).

Factual Background

The record reflects that in December 1966 the RO granted 
entitlement to VA nonservice-connected pension benefits.  The 
veteran was notified, including by correspondence dated March 
1992, that VA pension was related to family income and that 
changes in income could result in the creation of an 
overpayment.  

In March 1995, the RO notified the veteran that benefits had 
been terminated because of additional income received in 
1992, and that the adjustment had resulted in the creation of 
an overpayment.  On April 15, 1995, VA issued a demand letter 
requesting repayment of an overpayment in the amount of 
$2,214.  The veteran was notified of his right to request a 
waiver of the debt, but that the right to request a waiver 
expired after 180 days.

In correspondence dated April 16, 1997, the veteran requested 
a waiver of overpayment.  The veteran stated that repayment 
would cause financial hardship.

In June 1997, the COWC denied waiver of the recovery of an 
overpayment of nonservice-connected disability pension 
benefits in the amount of $2,199 because the request for 
waiver was not submitted within the 180 day time limit.  

Analysis

The record in this case indicates that no request for waiver 
was submitted within the 180 day time limit.  The date of 
notice of overpayment was April 15, 1995, and VA records show 
that the veteran's request for waiver was received on April 
16, 1997.  The Board notes that there is no correspondence in 
the record which may be construed as a timely request for 
waiver of overpayment.  

Although the law provides that the time limit may be extended 
when notification of indebtedness is delayed due to 
circumstances beyond the debtor's control, the veteran has 
not submitted any evidence that there was a delay in his 
receipt of the notice of the overpayment.  Therefore, the 
Board finds that the facts in this case do not establish that 
the delay in submitting a request for waiver involved 
circumstances beyond the veteran's control.  

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).  Therefore, the Board must conclude the veteran 
received notice of indebtedness sent in April 1995, and that 
a timely request for waiver was not submitted.



ORDER

A request for waiver of the recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $2,199 was not timely filed. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

